Title: To Alexander Hamilton from Josiah Parker, 5 March 1790
From: Parker, Josiah
To: Hamilton, Alexander


New York, March 5, 1790. Suggests changes in the customs service in the Norfolk, Virginia, district. Believes that Norfolk is too exposed to a possible enemy assault and recommends removal of the collector’s office to Portsmouth, Virginia. Advocates increasing the number of customs officials and placing them at strategic points in order to tighten customs enforcement. Discusses complaints of some officials about inadequate compensation.
